Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This office action is in response to the amendment filed on 10/30/2020.  
The applicant has amended claims 1-4 and 6-1.  Claims 3, 4, 7 and 8 are amended in order to overcome the objection to the claims, the amendments have been entered and the objection to the claims have been withdrawn by the examiner.
The applicant has amended claim 1 in order to incorporate the allowable subject matter of claim 5 and canceled claim 5.
The applicant has added new claims 12-21, no new matter has been added.
Claims 1-4 & 6-21 are pending and have been examined.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 12-17 & 19 are rejected under 35 U.S.C. 102(a)(1) and 102( a)(2) as being 
anticipated by Doone et al. (GB 9,818,231 A).

In re to claim 12, Doone et al. disclose a surge arrester assembly (i.e. see fig. 5) comprising: an arrester module (i.e. 60); a reusable lower clamping bracket (i.e. 67)) that acts as both a mechanical and electrical connection (i.e. see page 11, lines 1-6); a ground connector base (i.e. 61) connected between the arrester module (i.e. 60) and the lower clamping bracket (i.e. 67) comprising a v-shaped arc tip (i.e. 11, fig. 1A); and a spring loaded upper quick connector (i.e. 64) connected to the arrester module (i.e. 60, fig. 5, see page 10, line 23 to page 12, line 17).  3a ground connector base (2) connected between the arrester module and the lower clamping bracket (3) comprising a v-shaped arc tip (6); and a spring loaded upper quick connector (10) connected to the arrester module.  
In re to claims 13-15, Doone et al. disclose the surge arrester assembly (i.e. see fig. 5) of claim 12 wherein the arc tip (i.e. 11, fig. 1A) is disposed on a side of the ground connector base (i.e. 5, fig. 1A) that is opposite the lower clamping bracket (i.e. 6, fig. 1A); wherein the ground connector base comprises a plurality of pins (i.e. 4 & 5, fig. 1A) for mating with the lower clamping bracket (i.e. 6, fig. 1A); wherein the ground connector base comprises a lower pin (4) connected to the lower clamping bracket (i.e. 6) and an upper pin (5) connected to the lower clamping bracket (i.e. 6, fig. 1A).  
In re to claims 16 and 17, Doone et al. disclose the surge arrester assembly (i.e. see fig. 5) of claim 1 wherein the ground connector base contains a loop for lifting the surge arrester assembly (i.e. see Page 4, lines 15-18); a spring loaded upper quick connector (i.e. 66); an isolator (i.e. 65) or a fuse module; a cable (i.e. 64), a hot stick loop (i.e. 27, fig. 2); and a top reusable v-shaped connector (i.e. 66, fig. 5).  
In re to claim 19, Doone et al. disclose the surge arrester assembly (i.e. see fig. 5) of claim 17 wherein the spring-loaded upper quick connector (i.e. 64) provides a mechanical and electrical connection that is configured to separate providing an electrical open circuit and provide a visual 
Allowable Subject Matter
Claims 18, 20 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:
In re to claim18, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “wherein the spring loaded upper quick connecter, the isolator or fuse module, the cable, the hot stick loop and the top reusable v-shaped connected are connected in series to the arrester module.  
In re to claim 20, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “wherein the hot stick loop provides a non-bolted replaceable connection to the v-shaped line connector”.  
In re to claim 21, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “wherein the v-shaped connector is a reusable connector that is bolted to equipment being protected and is configured to contain the hot stick loop”.  
The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include either of the above limitations.

Claims 1-4 and 6-11 are allowed over the art of record. 
	The following is an examiner’s statement of reasons for allowance:-
In re to claim 1, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “a spring loaded upper quick connector connected to the arrester module, the spring loaded upper quick connector connected in series to an isolator or a fuse module, the isolator or fuse module connected in series to a cable, the cable connected in series to a hot stick loop, the hot stick loop connected in series to a top reusable v-shaped connector”.
	The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include either of the above limitations.
In re to claims 2-4 and 6-11, claims 2-4 and 6-11 depend from claim 1, thus are also allowed for the same reasons provided above.     
   	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the 
claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEMANE MEHARI whose telephone number is (571)270-7603.  The examiner can normally be reached on M-F 9AM TO 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/YEMANE MEHARI/Primary Examiner, Art Unit 2839